Citation Nr: 0215644	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  00-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C.

(The issue of entitlement to service connection for porphyria 
cutanea tarda (PCT) will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to April 
1993.  She also had a period of active duty for training from 
November 1985 to March 1986.  From June 1996 to April 1998, 
she was a member of the Army National Guard of Oregon with a 
verified period of active duty for training from May 28 to 
June 21, 1997.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1999 rating decision 
rendered by the Portland, Oregon, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2001, the 
Board remanded the case to the RO for further development.  
Said development having been competed, the case is returned 
to the Board for appellate review.  

VA outpatient medical records show that the veteran has post-
traumatic stress disorder that has been attributed to alleged 
in-service trauma.  Under certain circumstances, VA medical 
treatment or examination reports may constitute an informal 
claim for VA benefits.  Accordingly, this matter is referred 
to the RO for clarification or development.

The Board is undertaking additional development on the issue 
of service connection for porphyria cutanea tarda pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After providing the notice and reviewing 
any response thereto, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  In 1972, prior to her military service, the veteran 
underwent gallbladder surgery.  

3.  The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of hepatitis.

4.  Hepatitis C was initially diagnosed in January 1994.  

5.  A VA physician has opined that the veteran's present 
hepatitis C was possibly related to her 1972 surgery.  The 
evidence does not show that this condition is related to the 
veteran's active military service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent private 
and VA medical records.  In an April 2000 statement of the 
case and July 2002 supplemental statement of the case, the 
veteran was informed of what private and VA medical evidence 
had been obtained and associated with the claims folder.  By 
letter dated in January 2002, she was asked to identify any 
other source of VA or private medical treatment for hepatitis 
and PCT.  She was furnished with VA Form 21-4142, 
Authorization and Consent to Release Information, so that VA 
could obtain any private medical evidence that she might 
reference.  The veteran was informed that it would be helpful 
if her doctor would provide a statement describing how her 
claimed disabilities were related to her military service.  
The evidence does not show that the veteran responded to this 
request to identify any additional sources of medical 
treatment.  Based on the foregoing, the Board finds that the 
RO has made reasonable attempts to obtain private medical 
records referenced by the appellant, and that VA's duty to 
assist the claimant in obtaining pertinent medical records is 
satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  VA must inform the veteran whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In January 2002, the RO 
informed the veteran of the provisions of the VCAA.  She was 
informed of the evidence necessary to establish entitlement 
to service connection for her claimed hepatitis C, of what VA 
had done to assist her with her claim, and what information 
and evidence was still needed from her.  She was asked to 
identify all sources of treatment for her hepatitis C and 
what hepatitis C risk factors applied to her.  Accordingly, 
the Board finds that the duty to inform the veteran of 
required evidence to substantiate her claim has been 
satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
In the present case, the veteran was afforded several VA 
examinations for compensation and pension purposes.  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA has 
done and/or was unable to accomplish, and what 
evidence/information she can obtain/submit herself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 


Factual Background:  Service medical records for the 
veteran's period of active duty for training from November 
1985 to March 1986 and her period of active service from 
November 1986 to April 1993 are silent for any complaint, 
treatment, or diagnosis of hepatitis C.  

Records from the American Red Cross indicate that the veteran 
donated blood on January 8, 1994.  Subsequent testing was 
positive for antibodies to the hepatitis C virus.  The 
veteran was informed by a January 1994 letter that her blood 
had tested positive for antibodies to the hepatitis C virus 
and that this result usually meant either a past or present 
infection with the hepatitis C virus.  

In September 1997, the veteran was afforded a VA compensation 
and pension examination.  She reported that she had tested 
positive for hepatitis C while attempting to donate blood.  
She was informed that there was no serious liver damage.  It 
was noted that she had blisters on her hands.  She reported 
that she developed these blisters in May 1997.  She was not 
certain what had caused these blisters, but a dermatologist 
had apparently diagnosed her with porphyria cutanea tarda.  
Her surgical history included a gallbladder operation in 1972 
and a tubal ligation during service.  Pertinent diagnoses 
were hepatitis C and bullous dermatitis, reportedly with a 
past diagnosis of porphyria cutanea tarda, not confirmed.  

Private medical records dating from February 1999 to July 
2000 show that the veteran was treated for various conditions 
to include PCT.  These records also note her history of 
exposure to hepatitis C.  A May 1999 treatment record notes 
that laboratory findings from the previous month showed 
normal hepatic function with evidence of exposure to 
hepatitis C in the past.  A February 2000 record notes that 
the veteran was a hepatitis C carrier, although previous 
liver function test conducted the previous year was normal.  

In July 1999, the veteran was afforded a VA examination.  The 
veteran reported that she developed a blistering eruption on 
her hands in 1997.  The examiner felt that her history was 
consistent with a photosensitivity eruption.  It was later 
determined that her skin condition was PCT.  The examiner 
noted that it was unclear when the veteran developed 
hepatitis C; however, she was noted to be hepatitis C 
positive in 1993. 

In a letter dated in January 2000 Dr. John Sharrer, a private 
physician, noted that the veteran had tested positive for 
exposure to the hepatitis C virus as early as October 1993 
when she donated blood to the Red Cross.  Dr. Sharrer 
acknowledged that he did not have any other test results to 
know when she became seropositive and that the veteran denied 
all risk factors.  It was "entirely possible that her 
exposure to the hepatitis C virus was much earlier in the 
past than the positive test" conducted by the Red Cross.  

The veteran testified at a January 2000 hearing before a RO 
hearing officer.  She testified that she was initially 
diagnosed with hepatitis C in January 1994 after previously 
donating blood in either October or November 1993.  She 
reported that she donated the blood while on a weekend drill 
while serving with the National Guard.  While she reported 
that she frequently donated blood while serving on active 
duty, she acknowledged that she had not been seen for or 
diagnosed with hepatitis while on active duty.  The veteran 
reported that she had contacted the Hepatitis Foundation 
International, the American Liver Foundation, and the World 
Health Foundation and was informed that the incubation period 
for hepatitis C ranged from 15 days to 30 years.  She 
reported that she could not prove how she received hepatitis 
C; she had been married to her husband for 25 years and did 
not have multiple sexual partners and she was not a drug 
user.  She reported that she used other people's razor blades 
during service. 

In February 2002 the veteran was afforded a VA compensation 
and pension examination.  She reported that was diagnosed 
with hepatitis C in 1993 after her discharge from active 
duty.  She had a history of gallbladder surgery in 1972, but 
was unaware of any blood transfusions during that operation.  
She denied a history of intervenous drug abuse, tattooing, 
body piercing, or any other possible link for the 
transmission of hepatitis C.  She denied any past history of 
jaundice or any other sign or symptom of major hepatitis C.  
It was noted that her only complaint related to hepatitis C 
was tiredness and weakness.  She denied any history of 
hematemesis or melena and she was not receiving any present 
treatment for hepatitis C.  While she occasionally complained 
of abdominal pains, these were nonsignificant.  She had a 
history of alcohol abuse for more than 10 years and was still 
using alcohol.  Examination revealed no evidence of spider 
angiomata or any other signs of chronic liver disease.  Based 
on the veteran's history and physical examination, the 
examiner noted that no identifiable source for her hepatitis 
C could be determined, except an operation performed in 1972.  
However, she was unaware whether blood was given during this 
procedure.  Her liver enzymes were currently normal.  She had 
a history of PCT and was told that this was secondary to 
hepatitis C.  The examiner noted that hepatitis C could cause 
an acquired type of PCT.  

VA outpatient treatment records dated from July 2000 to July 
2002 indicate that the veteran was diagnosed with PCT Type I 
which was typically associated with liver disease, alcohol 
ingestion, and hepatitis C.  This condition was noted to be 
an acquired disorder rather than an inheritable disorder.  

In a June 2002 addendum to the February 2002 examination, the 
examiner, responding to a question of whether the veteran's 
hepatitis C had its onset during service, stated that the 
"important source could be the blood transfusion (if she 
received one) during her operation in 1972."


Legal Criteria:  Service connection may be established for a 
current disability in several ways including on a direct 
basis or presumptive basis.  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are present in service or for a disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2001).  

Establishing direct service connection for a disability which 
has not been shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

In addition to service connection on a direct basis, the 
regulations establish presumptive service connection for 
certain chronic diseases that are not otherwise established 
as incurred in service, if such disease is manifested to a 
compensable degree within a prescribed time following 
separation from active duty.  38 C.F.R. § 3.309(a).  However, 
hepatitis C is not a disability for which service connection 
on a presumptive basis may be established.  38 C.F.R. 
§§  3.307(a), 3.309(a).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because the issue involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Competent medical evidence 
is defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found medical 
treatises.  It would also include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)(1)).


Analysis:  The veteran contends that her present hepatitis C 
is related to her active military service.  However, the 
evidence shows that this condition was initially diagnosed 
after her separation from active duty in April 1993.  While 
her private physician noted that the veteran had tested 
positive for hepatitis C in October 1993 when she donated 
blood to the Red Cross, this appears to be a recitation of 
history given by the veteran.  Medical records obtained from 
the Red Cross indicate that the positive results came after 
the veteran attempted to donate blood in January 1994.  

As noted previously, the RO sought information from the 
veteran concerning any possible risk factors.  At a hearing 
before the RO in January 2000, she noted that despite 
frequently donating blood during active service, she had 
never been diagnosed with this disease during active service.  
The veteran was not able to identify any particular in-
service instance wherein she contracted hepatitis C.  She 
indicated that she had been married to her husband for 25 
years, did not have multiple sexual partners, and was not a 
drug user.  While she reported that she used other people's 
razor blades during service, a VA physician in February 2002 
was unable to identify any possible source for her hepatitis 
C other than an operation in 1972.  

As there is no competent medical evidence to link the 
veteran's present hepatitis to her active military service, 
the Board finds that the preponderance of the evidence is 
against her claim.  As the evidence does not show that 
hepatitis C was either incurred in, or aggravated by active 
service, the Board finds that service connection for this 
disease is not warranted.  


ORDER

Service connection for hepatitis C is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.
 

 

